IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SHEROD LAMAR OWINGS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1506

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed June 6, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Rodney G. Gregory, Vanessa Z. Newtson and Samuel Ranard, of The Gregory Law
Firm, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.